Citation Nr: 1201292	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for type II diabetes mellitus.

In June 2011, the Board remanded the claim in order for the Veteran to be afforded a videoconference hearing.  In September 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the Veteran's claims folder.

At the September 2011 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, the Veteran also submitted a written waiver of local consideration of this evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

The Board's decision reopening the claim for service connection is set forth below. The underlying claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a March 2004 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for type II diabetes mellitus.  The Veteran did not appeal that decision.

3.  The evidence associated with the claims file subsequent to the March 2004 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the March 2004 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for type II diabetes mellitus; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the favorable disposition of the request to reopen the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  


Law and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases include Type II diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  


Analysis

Historically, in a September 2002 rating decision, the RO denied service connection for diabetes mellitus.  In a March 2004 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for diabetes mellitus.  The Veteran did not file a notice of disagreement as to that determination.  As such, the March 2004 rating decision is final.  See 38 C.F.R. § 20.302(b); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

In November 2007, the Veteran filed a request to reopen his claim for service connection.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).   Here, the last final denial of the claim is the March 2004 rating decision.  

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence of record at the time of the March 2004 rating decision consisted of the Veteran's Form DD-214, indicating that he had received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  An inquiry to the United States Army and Joint Services Records Research Center (JSRRC) indicating that the Veteran had Vietnam service "while on board the U.S.S. HANCOCK and then embarked on board the attack carrier Air Wing 21 from August 1, 1968 to February 22, 1969 as a member of the task force 77, and from December 28, 1968 to March 27, 1970 while assigned to the U.S.S. HANCOCK."  Also of record were the Veteran's service treatment records, which were absent for any complaint of or treatment for diabetes mellitus.  In particular, the Veteran's April 1970 service separation examination did not document any such diagnosis or related abnormalities.  

VA and private treatment records associated with the claims file at the time of the March 2004 rating decision documented a continuing diagnosis of diabetes mellitus, type II.  A private treatment record dated in April 2000 noted that the Veteran "states he has been diagnosed with diabetes for about ten years."  Available private treatment records document diabetes mellitus in October 1992.  An August 2002 VA examination report indicated that the Veteran was diagnosed with diabetes mellitus in 1990.

In a statement dated November 2003, the Veteran indicated that he "was on land over there in Vietnam even though our ship was not stationed in port there."

At the time of the March 2004 rating decision, it was undisputed that the Veteran had a current diagnosis of type II diabetes mellitus.  As such, the RO's March 2004 denial was predicated upon deficiencies as to element (2), in-service disease or injury, and element (3), a link between the current disability and the Veteran's military service.  See 38 C.F.R. § 3.303.

Evidence associated with the claims file subsequent to the March 2004 rating decision includes Social Security Administration (SSA) records, VA and private treatment records, and statements and testimony from the Veteran.

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.

During the September 2011 hearing, the Veteran testified that he was in Vietnam on two separate occasions during his military service.  He indicated that his brother was also stationed aboard the U.S.S. HANCOCK and when the Veteran was initially assigned to the ship, his brother arranged for them to take leave to Vietnam.  See the September 2011 Board hearing transcript, pgs. 4-5, 7.  The Veteran additionally stated that he once flew in a helicopter to Saigon for mail delivery.  See id. at pg. 6.  In support of his contentions, the Veteran submitted service personnel records indicating that he took four and a half days leave in September 1968.

Significantly, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As the testimony of the Veteran is not inherently false or incredible, such lay testimony pertaining to his in-country visits to Vietnam is presumed to be true for the purposes of determining whether new and material evidence has been submitted sufficient to reopen the claim.

The Veteran's assertion concerning in-country visitation to the Republic of Vietnam with his brother in September 1968 was not of record at the time of the last final denial.  As such, this evidence is new.  It is also "material" because it relates to an unestablished fact necessary to substantiate the claim.  Moreover, the Board finds that the newly submitted evidence addresses the basis of the prior denial in that the evidence suggests that the Veteran did set foot in Vietnam and was thereby exposed to Agent Orange.  See Shade, 24 Vet. App. at 121 (regulations do not require new and material evidence as to each previously unproven element of a claim).  The Board thus finds that the newly submitted evidence raises a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a).  The Veteran's claim for entitlement to service connection for type II diabetes mellitus is, therefore, reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the issue of entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, is reopened.  


REMAND

The Board finds that further action on the claim for service connection, on the merits, is warranted.  

As an initial matter, the Board wishes to make clear that evidence which is sufficient to reopen a claim may not be sufficient to grant the claim under the standard of review which now must be applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit held that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim.  While the Veteran's assertions regarding in-service visitation to Vietnam are presumed credible for the purpose of reopening his claim, the Justus presumption of credibility does not attach after a claim has been reopened.  Based on review of the record, the Board finds that additional records regarding the Veteran's service should be obtained.  

In this regard, in September 2011, the Veteran submitted some service personnel records in support of his claim.  These records consist of his personnel leave record and his authorizations to wear various military awards.  Despite his submission of these records, a complete copy of the Veteran's service personnel records has not been associated with the claims file in order to allow for direct review by VA adjudicators.  The Board notes that service personnel records often contain information on a veteran's duty stations, duty assignments, and travel while in the service.  The record does not reveal that a request for such records was ever made. Under the circumstances of this case, a remand is thus necessary to obtain the Veteran's service personnel records.  See 38 C.F.R. § 3.159(c)(2)

Additionally, during the September 2011 hearing, the Veteran's representative asked that VA obtain the service personnel records of the Veteran's brother, L.S.B., in order to substantiate his assertion that he went to Vietnam with his brother on leave for four and a half days beginning on September 1, 1968.  As the claim is being remanded, the AMC/RO should attempt to obtain verification of L.S.B.'s period of service, and obtain any service personnel records regarding his location in September 1968.  If additional information regarding L.S.B. is necessary for such a search to be conducted, the AMC/RO should ask the Veteran to provide any such information.   

Further, VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During the September 2011 hearing, the Veteran's representative reported that the Veteran was receiving treatment for diabetes mellitus at the McLeod Medical Center in Florence, South Carolina.  He added that records from this facility were of record.  A May 1999 discharge summary from this facility is of record; however, the Veteran's representative's September 2011 statement indicates that additional treatment records from this facility are available.  

While the Veteran was provided VCAA notice regarding his request to reopen a claim for service connection for diabetes mellitus in March 2009, on remand, he should be furnished VCAA notice regarding the claim for service connection, on the merits.  

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in February 2010.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records of treatment from the Columbia VA Medical Center (VAMC) (to include the Florence Community Based Outpatient Clinic (CBOC)), dated since February 2010.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for type II diabetes mellitus.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for type II diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any records of treatment from the Columbia VAMC (to include the Florence CBOC), dated since February 2010, and any records of treatment from McLeod Medical Center in Florence, South Carolina, dated since May 1999.

3.  Contact the appropriate authorities and attempt to secure the Veteran's complete service personnel records.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

4.  Contact the appropriate authorities and request verification of L.S.B.'s (the Veteran's brother's) period of service, and obtain any service personnel records regarding his location in September 1968.  If additional information regarding L.S.B. is necessary for such a search to be conducted, the AMC/RO should ask the Veteran to provide any such information.   

5.  After ensuring that the above development is complete, and accomplishing any other development deemed warranted, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. Zawadzki
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


